DETAILED ACTION
  Applicants’ request for continued examination of October 29, 2020, in response to the action mailed July 2, 2020, is acknowledged.  The pending claim set was filed October 2, 2020, as an after final.  It is acknowledged that claims 4-5, 7, and 9-11 are been cancelled, claims 1, 12, and 16 have been amended, and claim 22 has been added.  Claims 1-3, 6, 8, and 12-22 are pending.  
The elected invention is directed to a method of treating a non-adult, non-adolescent human having juvenile-onset hypophosphatasia (HPP), a condition related to a bone defect due to failure to mineralize bone matrix, said defect characterized by, compared to a human without said condition:
(i) increased level of the alkaline phosphatase ligands inorganic pyrophosphate (PPi), pyridoxal 5'-phosphate (PLP), and phosphoethanolamine (PEA) and
 (ii) insufficient amount of tissue-nonspecific alkaline phosphatase (TNALP), 
 
said method comprising administering to the human a therapeutically effective amount of a polypeptide comprising the amino acid sequence of SEQ ID NO: 1 once every three weeks at 
a dose of 50mg/kg, wherein the administration is a subcutaneous injection followed one day later by a subcutaneous administration
wherein said polypeptide cleaves PPi, PLP, and PEA thereby reducing PPi, PLP, and PEA levels, 
wherein treatment improves Radiographic Global Impression of Change (RGI-C) score, the Rickets Severity Scale (RSS) score, and osteoid thickness, 
wherein treatment improves in the Bruininks-Oseretsky Test of Motor Proficiency, Second Edition (BOT-2), the percent predicted distance walked on a 6-minute walk test (6MWT), and the modified performance-oriented mobility assessment-gait (MPOMA-G).

Claims 8, 11, 15, and 18-21 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b). Claims 1 – 3, 6, 12 – 14, 16 – 17, and 22, as encompassing the elected invention, are hereby considered.     
Effective Filing Date
The effective filing date granted for claims 1 – 3, 6, 12 – 14, 16 – 17, and 22 is September 28, 2015, the filing date of 62/234,025, which disclosed the recited subject matter.  
AIA -First Inventor to File Status
Based on the effective filing date of September 28, 2015, the present application is being examined under the AIA , first to file provisions.	 
Double Patenting
Rejection of claims 1 – 3, 6, 12 – 14, and 16 – 17, under the judicially created doctrine of obviousness -type double patenting, over applications 16/083,186, 16/087,180 (now US 10,898,549), 16/309,619, 16/498,143, 16/603,927, as explained in the office action of January 15, 2020, is maintained.  New claim 22 is rejected for the same reasons.  
As stated in the prior action, expect for 16/087,180 (now US 10,898,549), these are a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.  Based thereon, if the instant application is allowed, prior to allowance in the other applications, these provisional rejections will be withdrawn, as per MPEP 1490(VI)(D).
It is strongly advised that Applicants file any Terminal Disclaimer by using eTerminalDisclaimer (http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp) in EFS-Web.  This web-based eTerminal Disclaimer can be filled out completely online through web-screens and no EFS-Web fillable forms are required. eTerminal Disclaimers are auto-processed and approved immediately upon submission if the request meets all of the requirements.  This is especially important for a Terminal Disclaimer filed after final.
Fees must be paid immediately which will then provide users more financial flexibility.  A paper filed Terminal Disclaimer requires a fee but does not guarantee a Terminal Disclaimer approval. Each eTerminal Disclaimer filed requires a single terminal disclaimer fee, but can include up to 50 “reference applications” and 50 “prior patents”.
For assistance with filing an eTerminal Disclaimer, or to suggest improvements, please call the Patent Electronic Business Center at 866-217-9197 (toll free) or send an email to EBC@uspto.gov 

If Applicants choose to file a paper Terminal Disclaimer, note as follows. The use of the terminology “defined in 35 U.S.C. §154 to §156 and §173” in a terminal disclaimer can result in the terminal disclaimer being found improper.  To address this, note that a proper terminal disclaimer need only disclaim the patent’s remaining “full statutory term” as defined in 35 U.S.C., without specifying 35 U.S.C. 154 and 173. This is so, because the “full statutory term” inherently is a statutorily defined item.  Accordingly, the following language would be deemed acceptable:
The owner*, ________________________________________, of ________ percent interest in the instant application hereby disclaims, except as provided below, the terminal part of the statutory term of any patent granted on the instant application which would extend beyond the expiration date of the full statutory term of any patent granted on pending reference Application Number ______________________, filed on ____________________,  and as the term of any patent granted on said reference application may be shortened by any terminal disclaimer filed prior to the grant of any patent on the pending reference application. The owner hereby agrees that any patent so reference application are commonly owned. This agreement runs with any patent granted on the instant application and is binding upon the grantee, its successors or assigns.
In making the above disclaimer, the owner does not disclaim the terminal part of any patent granted on the instant application that would extend to the expiration date of the full statutory term  of any patent granted on said reference application, “as the term of any patent granted on said reference application may be shortened by any terminal disclaimer filed prior to the grant of any patent on the pending reference application,” in the event that: any such patent: granted on the pending reference application: expires for failure to pay a maintenance fee, is held unenforceable, is found invalid by a court of competent jurisdiction, is statutorily disclaimed in whole or terminally disclaimed under 37 CFR 1.321, has all claims canceled by a reexamination certificate, is reissued, or is in any manner terminated prior to the expiration of its full statutory term as shortened by any terminal disclaimer filed prior to its grant.
Note: the above language corresponds to PTO/SB/25 (07-09) (reproduced at page 1400-120 in Revision 7 (July 2008) of the 8th edition of the MPEP), but the reference to 35 U.S.C. 154 and 173 has been deleted. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 	AIA : A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 , if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Rejection of claims 1 – 3, 6, 12 – 14, and 16 – 17 under 35 U.S.C. 103(a) as being unpatentable over Whyte et al, 2012 in view of well-known steps for routine optimization by the skilled artisan, as explained in the prior action, is maintained.  New claim 22 is rejected for the same reasons.  Said rejection is reiterated here.
Claims 1 – 3, 6, 12 – 14, 16 – 17, and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Whyte et al, 2012 in view of well-known steps for routine optimization by the skilled artisan.  Whyte teaches methods for treating juvenile-onset hypophosphatasia (HPP) by infusion of the polypeptide of SEQ ID NO:1 at 2 mg/kg followed by subcutaneous administration three times per week at 3 mg/kg. Said treatment reduces the levels of plasma PPi and PLP and improves the RGI-C score and the RSS (Supp, Table 1) and further improves motor development status (Supp Table 4).  

For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying “the need for caution in granting a patent based on the combination of elements found in the prior art.”).  

Therefore, 1 – 3, 6, 12 – 14, 16 – 17, and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Whyte et al, 2012 in view of well-known steps for routine optimization by the skilled artisan. 

(A)  The Office rejects claims 1-3, 6, 9, 12-14, 16, and 17 for alleged obviousness over Whyte in combination with Crine 2011 and Crine 2013, stating (Office Action, p. 8):
(A) Reply:	This statement is incorrect  As set forth above and in the prior actions, the claims are rejected under 35 U.S.C. 103(a) as being unpatentable over Whyte et al, 2012 in view of well-known steps for routine optimization by the skilled artisan. 
(B) Applicants review claim amendments.
(B) Reply:	Said review is acknowledged.
(C) Applicants review what they consider to be the claimed invention. 
(C) Reply:	Said review is acknowledged.
(D) The cited publications, Whyte, Crine 2011, and Crine 2013, whether considered alone or in combination with routine optimization, do not teach or suggest the claimed invention, which was discovered solely by the Applicant.
(D) Reply:	Applicants assertion is acknowledged.  As stated above and in the prior actions, neither Crine 2011 nor Crine 2013 forms a basis for the instant rejection.  The instant rejection based on Whyte is in view of routine optimization.
(E) Whyte describes an early clinical trial of asfotase alfa, in which the drug is administered at a dosage of 1-3 mg/kg 1-3 times per week. Whyte does not teach or suggest any modification to the dosing regimen of asfotase alfa - neither a change in the amount administered nor the frequency of administration. Whyte fails to teach or suggest a dosage of 50 mg/kg or a frequency per dose of no more than once every three weeks, as required by the present claims.
Reply:	It is acknowledged that Whyte does not teach a dosage of 50 mg/kg or a frequency per dose of no more than once every three weeks. If Whyte did so teach, this would be a rejection under 35 USC 102.
As stated above and in the prior actions, the relevant teachings of Whyte are methods for treating juvenile-onset hypophosphatasia (HPP) by subcutaneous administration of the polypeptide of SEQ ID NO: 1 herein and that said treatment reduces the levels of plasma PPi and PLP and improves the RGI-C score and the RSS (Supp, Table 1) and further improves motor development status (Supp Table 4).  Whyte need not teach modification to the dosing regimen of asfotase alfa for rejection under 35 USC 103.
As explained above and in the prior actions, the skilled artisan would have good reason to pursue the known options within his or her technical grasp.  Thus, it would have been obvious to a person having ordinary skill in the art to perform frequency and dose administration analysis.  While the references are silent with respect to the specifics of no more than once every 3 weeks and 50mg/kg, as recited by claim 1, it would have been well within the skill of a practitioner in the field of therapeutics to optimize the frequency and dose of administration. These are results-effective variables that are optimized through routine experimentation. The Court has stated that generally such differences amount to mere optimization and will not support patentability unless there is evidence indicating the claimed feature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 CCPA 1955).  See also Peterson (315 F.3d at 1330, 65 USPQ2d at 1382) where the Court has stated: “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”.  

(F) Even if the Office disagrees with Applicant's conclusion that Whyte, Crine 2011, and Crine 2013 do not teach or suggest the claimed method, a skilled artisan also would have had no reason to expect from any combination of the cited publications that a human could be successfully treated for HPP according to the method of present independent claim 1 and its dependent claims. As was discussed during the Interview, neither Whyte nor Crine 2013 provide any evidence to support the Office's conclusion of a reasonable expectation of success. In the present Office Action, the Office relies specifically on Crine 2011 for such support. Nonetheless, even Crine 2011 provides no reason to expect that the presently claimed dosing regimen would successfully treat HPP in a human.
(F) Reply:	Applicants’ assertions are acknowledged.  Again, as stated above and in the prior actions, neither Crine 2011 nor Crine 2013 forms a basis for the instant rejection.  The skilled artisan would have good reason to pursue the known options within his or her technical grasp, which in this case is testing alternative timing and doses of administration.  This testing is routine. 
(G) As was discussed during the Interview, Example 12 of Crine 2011 describes long-term efficacy of sALP that is administered at different dosage intervals in Akp2-1- mice, an art-recognized animal model for human HPP. Mice were administered 4.3 mg/kg of an sALP daily (Tx-1), 15.2 mg/kg of an sALP every 3 days (Tx-3), or 15.2 mg/kg of an sALP every 7 days (Tx-7). Treatment was pursued for 43 days and the mice were sacrificed on day 44. As shown in FIG. 27 and in Table 4, normalized bone mineralization was observed in 79% of mice treated with 15.2 mg/kg sALP every 3 days (Tx-3). However, treatment with 15.2 mg/kg sALP every 7 days (Tx-7) resulted in normalized bone mineralization of only 50% of mice.  Thus, Crine 2011 shows that administration of 15.2 mg/kg sALP once every 7 days (Tx-7) results in a significant 
(G) Reply:	It is not unexpected that less frequent administration of the same dose would result in reduced effect.
The office action pointed to Crine et al, 2011 and 2013 merely to provide evidence that the skilled artisan would have good reason to pursue the known options within their technical grasp, which in this case is testing alternative timing and doses of administration, as was done.    
The claims do not recited any specific level of success in normalization of bone mineralization.  Relevant thereto, as acknowledged by applicants, Crine et al, 2011 states that ‘in the weekly treatment group, 7 out of 10 became normal’ [0179] (70%). These results, coupled with avoidance of daily injections, are clearly not a teaching away from the instant rejection. 
Moreover, the time course of administration to mice of every 7 days does not correlate with administration to humans of every 7 days.  Whyte teaches methods for treating juvenile-onset hypophosphatasia (HPP) by subcutaneous administrating the polypeptide of SEQ ID NO: 1 herein in patients of 0.5 to 36 months.  
Dutta et al, 2015 considers this developmental period to be after weaning up to puberty (sections 3.2-3.4).  In contrast, example 12 of Crine et al, 2011 was performed in mice from 7 to 43 days, wherein days 7- 24 is considered the weaning phase and days 25-43 is considered 
(H) Similarly, Example 14 describes daily injections of 8.2 mg/kg sALP in Akp2-1- mice from days 12 to 46/47 (RTx-1 ), or 8.2 mg/kg sALP daily for 7 days, followed by either 24.6 mg/kg sALP every 3 days (RTx-3) or 57.4 mg/kg sALP every 7 days (RTx-7). Mice treated with vehicle alone were denoted RV. Crine 2011 reports a median survival of 19.5 days for the RV (control) mice, 21.0 days for the RTx-7 mice, 30.5 days for the RTx-3 mice, and 37.5 days for the RTx-1 mice. 
Thus, Crine 2011 shows that mice treated with a frequency of no more than every 7 days had a lower survival rate than mice treated daily or at a frequency of no more than every 3 days. Thus, Example 14 of Crine 2011 does not support the Office's conclusion that dosing of a sALP at a frequency of no more than once every three weeks would be expected to successfully treat HPP. In fact, the result of Example 14 of Crine 2011 teaches away from less frequent administration.
(H) Reply:	The treatment in example 14 of Crine 2011 was started on day 12 after birth and continued for 46/47 days.  Regarding the administration every 7 days, this began after an initial administration daily for 7 days.  Thus, the first dose of 54.7 mg/kg was on day 19 with subsequent doses on days 26, 33, 40, 47.  As per discussion above regarding Dutta, these days in mice correlate with days 122 (4 months), 166 (5.5 months), 4620 (12.6 years), 5600 (13.3), 
(H) Whether taken together or separately, Examples 12 and 14 of Crine 2011 indicate that extending the time period between doses of an sALP beyond 3 days reduces bone mineralization and lowers survival rate as compared to mice treated daily or at least every three days. Consequently, a skilled artisan would have had no reason to expect, based on the teachings of Crine 2011, whether considered alone or in combination with Whyte and Crine 2013, that further extending the time between doses of sALP, to a frequency of no more than once every three weeks, would result in the successful treatment of HPP, even if the sALP dose were increased (see, e.g., Example 14 of Crine 2011). Furthermore, the skilled artisan certainly would not have expected that extending the asfotase alfa dosing schedule to the presently claimed frequency would produce bioequivalent efficacy, which was determined solely by the present Applicant by analyzing treatment biomarkers and endpoint metrics, as is discussed above.
(H) Reply:	Applicants’ assertions are acknowledged.  For responses to specific arguments, see the office’s replies above.


(I) The claimed treatment method provides safe and efficacious treatment of HPP in a subject in need thereof without an increase in adverse events, regardless of the genotype or phenotype of the subject and over a wide range of reduced dosing regimens. 
A skilled artisan would not have expected such therapeutic efficacy with the reduced dosing frequency of asfotase alfa discovered by the present Applicant based on Whyte, whether 
(I) Reply:	Regarding applicants’ assertions that the claimed treatment method provides safe and efficacious treatment of HPP in a subject in need thereof without an increase in adverse events, regardless of the genotype or phenotype of the subject and over a wide range of reduced dosing regimens, it is noted that no reduction to practice has been disclosed herein.
Applicants’ assertions regarding Whyte, whether considered alone or in combination with Crine 2011, Crine 2013, or routine knowledge in the art are acknowledged.  For responses to specific arguments, see the office’s replies above 
Allowable Subject Matter
No claims are allowable.
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.  If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To insure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 11a-7:30p7pm EST.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHERIDAN SWOPE/Primary Examiner, Art Unit 1652